COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER DENYING MOTION FOR REHEARING

Appellate case name:     Kenneth Dean Martin v. The State of Texas

Appellate case number:   01-18-00445-CR

Trial court case number: 1512908R

Trial court:             371st Judicial District Court of Tarrant County

Date motion filed:       August 7, 2019

Party filing motion:     Kenneth Dean Martin

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ ___Peter Kelley____________
                        Acting Individually   Acting for the Court

Panel consists of: Justices Keyes, Kelly, Goodman


Date: September 12, 2019